DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Application filed on 04/16/2019.
Claims 1-18 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 10/16/2019 has been acknowledged.  

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/658,956, filed 04/17/2018, and therefore, the claims receive the effective filing date of 04/17/2018.  

Claim Objections
Claims 3, 7, and 12 are objected to because of the following informalities:  
In claim 3, lines 3, 4, and 5, “the first project” should read “the first media project”
In claim 7, line 4, “a aspect” should read “an aspect”
In claim 12, lines 3, 4, and 5, “the first project” should read “the first media project”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
identifying a first dynamic structure associated with a first media project; 
determining that a first user is permitted to view and modify details regarding the first media project on the first dynamic structure; 
creating a first data block representing a first transaction by which the first user agrees to contribute at least one service, good, or fund to the first media project; 
broadcasting the first data block for validation of one or more aspects of the first transaction; 
appending the first data block to the first dynamic structure based on validating the one or more aspects of the first transaction; and 
storing a copy of the first dynamic structure as appended with the first data block for future comparison and authentication.
The above limitations recite the concept of managing/creating a project. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Independent claim 10 recites similar limitations as claim 1 and, as such, falls within the same identified 
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a memory circuit, a hardware processor configured to execute computer-executable instructions, and a distributed network. Independent claim 10 recites the additional element of a distributed network. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1 and 10 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1 and 10 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1 and 10 specifying that the abstract idea of creating/managing a project is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 10 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 10 are “directed to” an abstract idea (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
Even when considered as an ordered combination, the additional elements of claims 1 and 10 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 10 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in claims 1 and 10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9 and 11-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9 and 11-18 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial/legal interactions and managing interactions between people. Dependent claims 2-4, 7, 11-13, and 16 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 5, 6, 8, 9, 14, 15, 17, and 18 further include the additional elements of a smart contract and a distributed ledger. Similar to the discussion above, although these additional computer-related elements are recited, claims 5, 6, 8, 9, 14, 15, 17, and 18 generally link the use of the abstract idea to a particular technological environment or field of use and, consequently, are not indicative of 
	
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Ansari et al., U.S. 20170220815 A1 (hereafter referred to as “Ansari”).

Regarding claim 1, Ansari discloses a project processing system, comprising: 
a memory circuit (Ansari: [0026] – “electronic memory”); and 
a hardware processor configured to execute computer-executable instructions (Ansari: [0026] – “Information system 100 includes a hardware processor 102 (e.g., a CPU, GPU, etc. . . . ) that executes instructions 
identify a first dynamic structure associated with a first media project (Ansari: [0028], [0034], [0038] – “a submitter that uploads a new document will “send” a block transaction to a wallet identifier associated with an editor…Once the information [including the document] is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions associated with this job is generated and submitted to the blockchain 116”); 
determine that a first user is permitted to view and modify details regarding the first media project on the first dynamic structure (Ansari: [0020-0021], [0045] – “a submitter user (e.g. a user that is using the submitter system 120) (also referred to herein as a “submitter”) may be a user that submits the initial document and associated meta-data (e.g., information on…who or which recipients are to have direct access to the document on the blockchain…)…an editor user (or “editor”) is a user that provides a value added service and is allowed to modify the document originally submitted by the submitter user…When a submitter submits a document, the created transaction may use the public key of the editor that is to edit the document. The blockchain transaction (and the document carried by that transaction) are signed by the editor's public key and can thus only be “opened” by the private key held by the editor. When the editor begins editing the document, the private key for the editor is used to unlock the document.”); 
create a first data block representing a first transaction by which the first user agrees to contribute at least one service, good, or fund to the first media project (Ansari: [0021], [0039], [0044] – “an editor user (or “editor”) is a user that provides a value added service and is allowed to modify the document originally submitted by the submitter user…it will be appreciated that once block transaction 204 is generated and submitted to blockchain 116 that any subsequent modification to the document associated with this transaction will be saved as a separate blockchain transaction”); 
broadcast the first data block to a distributed network for validation of one or more aspects of the first transaction (Ansari: [0031], [0039], [0045] – “Blockchain 116 is a data structure that is provided or stored on a blockchain computer system (not shown) that may include a plurality of computer devices (e.g., as shown in FIG. 5) that communicate with each other over an electronic data communications network. Each node of the blockchain computer system may store a copy (or a portion) of the blockchain 116. 
append the first data block to the first dynamic structure based on the distributed network validating the one or more aspects of the first transaction (Ansari: [0039], [0045] – “As part of the generation of a new blockchain transaction, the newly revised document may be cryptographically hashed and then the new document and its hash may be stored on the blockchain via the new blockchain transaction. In other examples, the modifications to the document may be hashed and then stored as part of a blockchain transaction. These datasets may be stored as unspent transactions on the blockchain.”); and 
store, in the memory circuit, a copy of the first dynamic structure as appended with the first data block for future comparison and authentication (Ansari: [0031], [0039], [0045] – “the new document and its hash may be stored on the blockchain via the new blockchain transaction” – it is noted that “for future comparison and authentication” is accorded little patentable weight as it is merely reciting an intended use of storing the copy).

Regarding claim 2, Ansari discloses the project processing system of Claim 1, wherein the first media project comprises one or more of an image file, a video file, a series of image files, a text file, an audio file, a television program, a series of video files, a video game file, a drawing file, and a combination thereof (Ansari: 

Regarding claim 3, Ansari discloses the project processing system of Claim 1, wherein the at least one service comprises one of creative input, audience-building, social promotion, marketing, and content distribution directed to the first media project (Ansari: [0021] – “an editor user (or “editor”) is a user that provides a value added service and is allowed to modify the document originally submitted by the submitter user” (i.e., “creative input”)), wherein the at least one good comprises a product or property for use in the first media project, and wherein the at least one fund comprises an investment to the first media project. The examiner notes that the limitations “wherein the at least one service comprises one of creative input, audience-building, social promotion, marketing, and content distribution directed to the first media project,” “wherein the at least one good comprises a product or property for use in the first media project,” and “wherein the at least one fund comprises an investment to the first media project” further define the service, good, and fund, respectively, of claim 1 which is written in the alternative and, as such, only one is required which would make the limitations of “wherein the at least one good comprises a product or property for use in the first media project” and “wherein the at least one fund comprises an investment to the first media project” conditional since only “wherein the at least one service comprises one of creative input, audience-building, social promotion, marketing, and content distribution directed to the first media project” is needed to satisfy the claim. 

Regarding claim 4, Ansari discloses the project processing system of Claim 1, wherein the hardware processor is further configured to execute computer-executable instructions in order to receive validation from the distributed network of the one or more aspects of the first transaction (Ansari: [0031], [0039], [0045] – “Blockchain 116 is a data structure that is provided or stored on a blockchain computer system (not shown) that may include a plurality of computer devices (e.g., as shown in FIG. 5) that communicate with each other over an electronic data communications network. Each node of the blockchain computer system may store a copy (or a portion) of the blockchain 116. Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 116 (or one of the nodes therein); the cryptographic verification of the transaction (e.g., its incorporation into a 

Regarding claim 5, Ansari discloses the project processing system of Claim 4, wherein the validation from the distributed network includes indication of a successful execution of a smart contract requiring a consensus vote by other users associated with the first media project to grow a project team of the first media project based on the one or more aspects of the first transaction (Ansari: [0037], [0052-0053] – “multiple approvers may be required to “sign” or unlock (e.g., by using their corresponding private keys) a blockchain transaction that is holding the to-be-released document. This multi-signature requirement may be part of smart-contract that also specifies the time that the transaction will be unlocked and viewed by the intended recipients. As used herein, a smart contract is a computer program (or script) that enforces one or more programmatic rules for a corresponding blockchain transaction…the information system 100 continuously monitors blockchain 116 for the smart contract maturity or expiration. A smart contract associated with a document matures or expires when all the conditions for the approval are met (this includes having the requisite approvers approve the document and having the indicated time for the smart contract expire).” – it is noted that “to grow a project team of the first media project based on the one or more aspects of the first transaction” is accorded little patentable weight as the particular type of consensus vote (i.e., a vote to grow a project team…) does not change the functionality of the claim, i.e., the step is the same regardless of the particular type of consensus vote required by the smart contract).

Regarding claim 6, Ansari discloses the project processing system of Claim 1, wherein the hardware processor is further configured to execute computer-executable instructions in order to generate a smart contract 

Regarding claim 7, Ansari discloses the project processing system of Claim 1, wherein the hardware processor is further configured to execute computer-executable instructions in order to append a new tier of data to a second dynamic structure associated with the first media project, the new tier of data representing an aspect or phase of the first media project and the second dynamic structure identifying all users contributing to the first media project (Ansari: [0039], [0046] – “once block transaction 204 is generated and submitted to blockchain 116 that any subsequent modification to the document associated with this transaction will be saved as a separate blockchain transaction. This ensures that a complete audit trail (from submission, up through and including distribution to the intended recipients) is kept for all modifications to the document. In certain example embodiments, a user interface may be configured to show a graphical representation of a complete audit trail of the blockchain transactions from submission of the document to “release” of the document to the recipients. This graphical representation may include showing which users made edits to the document and when those edits where made. The graphical representation may include which approvers were to approve the document and when those approvals were made. The graphical representation may include a listing of which recipients have accessed or have “received” the document.” – it is noted that “the new tier of data representing an aspect or phase of the first media project and the second dynamic structure identifying all users contributing to the first media project” is accorded little patentable weight as the particular type of data being represented does not change the functionality of the claim).

Regarding claim 8, Ansari discloses the project processing system of Claim 1, wherein the distributed network comprises a distributed ledger (Ansari: [0013] – “an information storage system (e.g., a computer system 

Regarding claim 9, Ansari discloses the project processing system of Claim 8, wherein the hardware processor is further configured to execute computer-executable instructions in order to synchronize and validate the copy of the first dynamic structure with the distributed ledger (Ansari: [0084] – “The incorporation of a blockchain and the digital wallets that are used for transactions on the blockchain advantageously provides security and an audit trail for a given piece of electronic information (e.g., the document to be released). In certain example embodiments, the use of multi-signature functionality (e.g. a blockchain address the requires multiple signature to unencumber a given transaction) provides for a secure and verifiable process that allows users (e.g., the CFO, CEO, etc. . . . ) to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients.”).

Regarding claims 10-18, all the limitations in method claims 10-18 are closely parallel to the limitations of system claims 1-9 analyzed above and rejected on the same bases.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hein, U.S. 20190188627 A1, discloses creating collaborative project data where a project collaborators create projects and content by inputting project information on a platform and recording the project information on a public or private blockchain.
Shah, U.S. 20170236094 A1, discloses a blockchain-based crowdsourced initiatives tracking system.
Koistinen, U.S. 20190080369 A1, discloses providing a decentralized ledger for connecting members of an open science community.
Sheets, U.S. 20190279321 A1, discloses storing an idea on a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684